Opinion by
Judge Lindsay:
One of the reasons for which an indictment may be set aside is a substantial error in the summoning or formation of the grand jury. Criminal Code, Section 159.
Section 1, Article 1, Chapter 55, Revised Statutes, provides that a civil officer shall not be competent to serve upon a grand jury.
A processioner of lands is a civil officer. R. S., Chapter 60, Section 2.
As one of the grand jurors finding the indictment in this case was a processioner of lands, the court did not err in setting said indictment aside.
Judgment affirmed.